DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 42: The scope of the claim is unclear.  It’s not readily clear as to how a second end of the horizontal reinforcement member is connected to a side of a second of the two supporting members. Note that the last two lines of claim 35 recite connecting a second end of the horizontal reinforcement member to a side of a first of the two supporting members of the second load-carrying concrete structure.. Lines 2 and 4, the limitation “the two supporting members” lacks sufficient antecedent basis.  Note that claim 35 recites more than one pre-cast load-carrying concrete floor structure, each pre-cast load-carrying concrete structure having two supporting members.

Response to Arguments
The objection of claim 35 has been withdrawn in view of the amendment filed 6/17/21.
Allowable Subject Matter
Claim 35, 37-41,43-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The combination of all the elements of the claimed method for enhancing or repairing a first pre-cast load-carrying floor structure and a second pre-cast load-carrying concrete floor structure, in particular a horizontal reinforcement member having a first end connected to a surface of a side of a first of the at least two supporting members of the first load-carrying concrete and second end connected to a side of a first of the at least two supporting members of the second load-carrying concrete is not adequately taught or suggested in the cited prior art of record. While the individual elements are known in the art, the combination of steps of the claimed method would not have been obvious without relying on improper hindsight.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JESSIE T FONSECA/Primary Examiner, Art Unit 3633